 

Case 7:18-cv-09639-NSR-LMS Document 19 Filed 06/21/19 Page 1of1

WHITE AND WILLIAMS LLP

The Legal Center, One Riverfront Plaza

1037 Raymond Boulevard, Suite 230

Newark, New Jersey 07102- 9425

T(201) 368-7200" ~ nnn
Attorneys for Defendant, State Farm Bank, F.S.B.

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Civil Action No.: 7:18-cv-9639
Plaintiff,

Vv. STIPULATION AND ORDER
OF DISCONTINUANCE
STATE FARM BANK, F.S.B.,

Defendant.

 

IT IS HEREBY STIPULATED AND AGREED, by and between the undersigned
counsel, that the above action is hereby discontinued in its entirety with prejudice and without

payment of costs or attorneys’ fees by any party as against each other.

DATED: 6-487! 4

WHITE AND WILLIAMS LLP COHEN & MIZRAHI, LLP
Attorneys for Defendant, Attorneys for Plaintiff

State Farm Bank, F.S.B. Stephen Randazzo
“LIL — BY: _/s/Daniel C. Cohen

 

 

putin ta

ROBERT T. PINDULIC, ESQ. DANIEL C. COHEN, ESQ.

 

Dosed’ ume Bue sb ORDERED:

 

HON. NELSON S. ROMAN, U.S.D.J.

 

 

 

 
